Title: Thomas Jefferson to John Tayloe Lomax, 7 April 1816
From: Jefferson, Thomas
To: Lomax, John Tayloe


          
            Dear Sir
            Monticello Apr. 7. 16
          
          Your favor of Mar. 11. is just now recieved. on the death of mr Wayles, I sorted and arranged the whole of his papers, but the revolutionary troubles commencing immediately after, I was called off, and the whole papers were kept by mr Eppes, and the entire settlement of the affairs of the estate left to him. I think it very certain, from recollection, that there was not a single lottery ticket among mr Wayles’s papers; however those papers are all  in the possession of mr Archibald Thweatt, son in law of mr Eppes.  residing at mr Eppes’s seat, Eppington, to whom if you will be so good as to address the enquiry, it can be answered with more certainty. do me the favor to present me respectfully to mrs Lomax your mother and family, and to accept the assurance of my great esteem and respect.
          Th: Jefferson
        